Callahan and Doerr, JJ.
(dissenting). We respectfully dissent. Without the admission given by respondent to the youth counselor, there is insufficient evidence to support the adjudication. Respondent, a 15-year-old youth, was charged with an act which, if committed by an adult, would constitute the crime of attempted robbery. At the time of this incident, respondent was in the custody of the New York State Division for Youth (DFY) pursuant to a Family Court person in need of supervision (PINS) adjudication. At the hearing the DFY counselor testified, over objection, that respondent admitted that he agreed to accompany another youth who went in to rob a store owner. This testimony was objected to on the grounds that the counselor was a public servant and that no CPL 710.30 notice had been served advising that petitioner intended to offer evidence of a statement made by respondent. The Family Court Act incorporates by reference the notice requirements of CPL 710.20 and 710.30 (Family Ct Act § 330.2 [2], [8]). We view the DFY counselor to be a “public servant” (Penal Law § 10.00 [15]) and, therefore, his questioning respondent, under the circumstances of this case, amounted to “official interrogation” by an agent of the State. Since no warnings were administered prior to the questioning as required by Miranda v Arizona (384 US 436), the testimony as to respondent’s admissions violated his constitutional rights and was thus inadmissible (Matter of Stanley C., 120 Misc 2d 18). Proof of respondent’s mere presence at the scene, without more, is not sufficient proof beyond a reasonable doubt to support a conviction for attempted robbery. (Appeal from order of Erie *1094County Family Court, Manz, J. — juvenile delinquency.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Schnepp, JJ.